Opinion issued January 29, 2009
 

 















     

                                        

                               
In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00411-CR
NO. 01-07-00458-CR




NATHANIEL NORWOOD, Appellant

v.

THE STATE OF TEXAS, Appellee




On Appeal  from the 344th District Court
Chambers County, Texas
Trial Court Cause Nos. 12933 & 13421


 
 
 
MEMORANDUM OPINION
          In a bench trial, the trial court convicted appellant, Nathaniel Norwood, of
unlawful possession with intent to deliver a controlled substance, namely cocaine, in
an amount of 400 grams or more and bail jumping. See Tex. Health & Safety Code
Ann. § 481.112 (Vernon 2003) and Tex. Pen. Code Ann. § 38.10 (Vernon 2003).
The trial court assessed punishment at 15 years in prison and a $5,000 fine for
unlawful possession with intent to deliver a controlled substance and eight years in
prison and a $1,000 fine for bail jumping and failure to appear.  Appellant’s
appointed counsel has filed an Anders brief. 
Facts
          At approximately 11:30 p.m. on September 10, 2003, appellant, appellant’s
twin brother, Nathan, and another man were pulled over on Interstate 10 in Chambers
County for failure to properly display a license plate. The officer, Trooper Jason
Taylor, asked for and obtained consent to search the vehicle from appellant, who was
driving, and appellant’s brother.  Trooper Taylor and Cleveland Police Officer Kevin
Cook searched the vehicle and found cocaine within the rear door panels.
          Appellant was ordered to appear in court in Chambers County on February 2,
2005. He was convicted for failing to appear.
 
Analysis
          Appellant’s appointed counsel on appeal has filed an Anders brief stating his
belief that the appeal is without merit and frivolous and has moved to withdraw as
counsel. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The brief
meets the requirements of Anders by presenting a professional evaluation of the
record and detailing why there are no arguable grounds for reversal.    See id. at 744,
87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810-11 (Tex. Crim. App.
1978). Appellant has filed a pro se brief.
          A court of appeals has two options when an Anders brief and a subsequent pro
se brief are filed. Upon reviewing the entire record, it may: (1) determine that the
appeal is wholly frivolous and issue an opinion explaining that it finds no reversible
error; or (2) determine that there are arguable grounds for appeal and remand the
cause to the trial court for appointment of new appellate counsel. Onofre v. State, 193
S.W.3d 148, 149 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (citing Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005)). We have reviewed the entire
appellate record. We conclude that there is no reversible error and that the appeal is
wholly frivolous. Id.
 
Conclusion
          We affirm the trial court’s judgment and grant counsel’s motion to withdraw.

                                                             



                                                             George C. Hanks
                                                             Justice
 
Panel consists of Justices Jennings, Hanks, and Bland. 
Do not publish.  See Tex. R. App. P. 47.2(b).